DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-16 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 and 19 recites the limitation "the FFT module" in line 42 respectively.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 and 20 recites the limitation "the FFT module" in line 5 and 3 respectively.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-7, 11-13, 17, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hartzstein et al (US 20050285773) in vies of Shiraki (US 20170097416).
With respect to claims 1, 12, and 13, Hartzstein teaches a radar device (para 12, forward looking radar), comprising: an input direct memory access module (fig 7, item 312 and para 125 memory 308 acts as an intermediate memory), at least one processing module (fig 2, item 40, para 101 module 40 acts as a computational platform for unit), a histogram module (para 124, DSP 46 performs 16 FFT of 1024 points), and an output DMA module (para 101 canbus, and fig 7, item 314), wherein the input DMA module is configured to access a memory (para 125, intermediate memory) and supply data samples from the memory to the at least one processing module and/or to the histogram module (DSP performs 16 FFT of 1024 points, which came from the intermediate memory 308 since the intermediate memory stores the data from the A/Ds), wherein each of the at least one processing modules is configured to be enabled or disabled (DSP 46 is enabled when performing the calculations), wherein, when enabled,  the at least one processing module is configured to process at least a portion of the data samples supplied by the input DMA module (the DSP performs 16 FFT of the 1024 points 
Hartzstein does not teach a histogram module configured to compile histogram data for a plurality of segments corresponding to respective signal power ranges, wherein the histogram data comprises a count associated with each segment, wherein the count for a segment corresponds to a number of data samples having a signal power within the signal power range for the segment.
Shiraki teaches a histogram module configured to compile histogram data for a plurality of segments corresponding to respective signal power ranges, wherein the histogram data comprises a count associated with each segment, wherein the count for a segment corresponds to a number of data samples having a signal power within the signal power range for the segment (para 97, “for first echo intensity calculated at each depth position and at each ping, by counting occurrences (or frequency) of first echo intensity at each level, the first histogram generation module 14 may generate first histogram”). 
It would have been obvious to modify Hartzstein to include a histogram module configured to compile histogram data for a plurality of segments corresponding to respective signal power ranges, wherein the histogram data comprises a count associated with each segment, wherein the count for a segment corresponds to a number because it is merely a substitution of the object detection method with the well-known histogram method of detecting an object with no new or unexpected results.
With respect to claim 2, Hartzstein
With respect to claim 3, Hartzstein teaches the FFT module is configured to process data using the histogram module (DSP performs 34 ms 16 Fast Fourier transforms).
With respect to claim 4, Hartzstein teaches the histogram module is part of the processing module (para 144 and 145, cell under test is a hit, the cells with a hit creates a histogram).
With respect to claim 5, Hartzstein teaches the histogram module comprises a histogram memory for storing histogram data (para 145, saving hit in memory 48).
With respect to claim 6, Hartzstein teaches the histogram module stores histogram data for a predetermined number of samples, wherein the samples are based on the received signal, and wherein the predetermined number of samples are based on a chirp, a ramp of the received signal or any portion of the radar data cube (para 145 DSP analyzes matrix 336 and fig 9, shows the radar data cube of Doppler and range samples).
With respect to claim 7, Hartzstein teaches the histogram data are used for at least one of the following: configuring a gain of a power amplifier of the radar device (para 125, transfers values for the gain of baseband amplifiers).
With respect to claim 11, Hartzstein teaches each of the one processing modules are configured to provide at least one FFT computation (DSP performs 34 ms 16 Fast Fourier transforms), computing a range information, computing a Doppler information (para 20, range Doppler process).
With respect to claims 17 and 21, Shiraki teaches the instructions include instructions configured to cause the radar device to perform corresponding functions comprising compiling histogram data for a predetermined number of data samples, wherein the data samples are based on the received signal (para 52, “a first histogram HG.sub.1 (which may also be referred to as a first frequency distribution) generated by the first histogram generation module 14. For first SV values calculated at each depth position and at each ping, by counting occurrences (or frequency) of first SV values at each level (each interval obtained by segmenting an 2 as explained above, the transmission module 6 of the present embodiment may supply a chirp signal to transducer 2 as the source of said chirp wave”). It would have been obvious to modify Hartzstein to include the instructions include instructions configured to cause the radar device to perform corresponding functions comprising compiling histogram data for a predetermined number of data samples, wherein the data samples are based on the received signal present embodiment), the first histogram generation module 14 generates a first histogram”), and wherein the predetermined number of data samples are based on a chirp, a ramp of the received signal because it is merely a substitution of the object detection method with the well-known histogram method of detecting an object with no new or unexpected results.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hartzstein in vies of Shiraki as applied to claim 1 above, and further in view of Heard (US 5083204).
With respect to claim 8, Heard teaches the input DMA module, the at least one processing module and the output DMA module are selectively configured by a sequencer (col 4, lines 33-47, timing circuit control signal through signal processor and fig 1, input processor, scan converter, and output processor). It would have been obvious to modify Hartzstein in vies Shiraki to include the input DMA module, the at least one processing module and the output DMA module are selectively configured by a sequencer because it is merely one of multiple implementations of controlling the memories and processor of Hartzstein with the timing circuit of Heard with no new or unexpected results.
With respect to claim 9, Heard teaches the histogram module is selectively configured by the sequencer (col 4, lines 33-47, timing circuit control signal through signal processor and fig 1, input processor, scan converter, and output processor). It would have been obvious to modify Hartzstein in vies of Shiraki to include the histogram module is selectively configured by the sequencer because it is merely one of multiple implementations of controlling the memories and processor of Hartzstein with the timing circuit of Heard with no new or unexpected results.
Claims 14 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hartzstein in vies of Shiraki as applied to claim 12 and 13 above, and further in view of Gandhi et al (US 20120134399). Gandhi teaches processing data samples from the input DMA module with the histogram module; determining an average signal power value based on the histogram data; and adjust an offset cancellation process based on the average signal power value (para 17, “to improve power amplifier efficiency under reduced signal power level conditions, the crest factor reduction peak power threshold is dynamically adjusted based on signal power level. The amount of crest factor reduction that is the signal peak to the average power ratio may be held constant irrespective of the signal power levels”).  It would have been obvious to modify Hartzstein in vies of Shiraki to include processing data samples from the input DMA module with the histogram module; determining an average signal power value based on the histogram data; and adjust an offset cancellation process based on the average signal power value because it would improve the efficiency of the power amplifier.
Claims 15 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hartzstein in vies of Shiraki as applied to claim 12 and 13 above, and further in view of Uchida et al (JP 2009020781). Uchida teaches (claim 15 and 19) processing data samples from a first Hartzstein in vies of Shiraki to include processing data samples from a first stage of the FFT module with the histogram module; identifying peaks in the histogram data; comparing the peaks to a threshold; and adjust a gain of a power amplifier in an analog front end of the radar device based on the comparison.
Allowable Subject Matter
Claims 16 and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A BRAINARD whose telephone number is (571)272-2132.  The examiner can normally be reached on Monday - Friday 7:00 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on 571-272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TIMOTHY A. BRAINARD
Primary Examiner
Art Unit 3648



/TIMOTHY A BRAINARD/              Primary Examiner, Art Unit 3648